Citation Nr: 0328779	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  96-06 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Evaluation of low back strain, rated as 40 percent 
disabling from June 23, 1992. 

2.  Evaluation of right knee disability, currently rated as 
30 percent disabling.

3.  Entitlement to service connection for a chronic acquired 
psychiatric disorder including post-traumatic stress 
disorder.

4.  Entitlement to an effective date prior to November 23, 
2002 for a total disability rating based upon individual 
unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to October 
1986.  

The case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1992 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina,.  The Board 
remanded the case to the RO in June 1998.  At that time, the 
issues were entitlement to service connection for a chronic 
acquired psychiatric disorder, to include post-traumatic 
stress disorder; evaluation of a right knee disability, rated 
as 10 percent disabling; and evaluation of the veteran's 
service-connected low back disorder, rated as noncompensable.

The veteran's claims folder has been lost and rebuilt.

Service connection for chronic acquired psychiatric disorder, 
to include post-traumatic stress disorder, has continued to 
be denied.

It appears that the right knee and chronic low back claims 
are Fenderson claims.  That is, it appears that the veteran 
has appealed the RO's initial rating determinations granting 
compensation.  As it stands, the veteran has a right knee 
disability rating of zero percent from June 23, 1992, 100 
percent from July 29, 1994 (per 38 C.F.R. § 4.30), 10 percent 
from September 1, 1994, 100 percent from May 16, 1995 (per 
section 4.30), 30 percent from July 1, 1995, 100 percent from 
October 21, 1999 (4.30), 30 percent from May 1, 2000, 100 
percent from November 1, 2001 (4.30), and 30 percent from 
January 1, 2003.  The veteran's chronic low back strain is 
rated as 40 percent disabling from June 23, 1992.  See 
December 2000 and July 2003 rating decisions.

In March 2002, the RO granted the veteran a total disability 
rating based upon individual unemployability due to service-
connected disabilities, effective from June 20, 2000.  The 
veteran disagreed with the assigned effective date in March 
2002, and the RO issued a statement of the case in March 
2003.  She submitted a VA Form 9 in April 2003.


REMAND

Additional action is required by the agency of original 
jurisdiction (AOJ). 

Accordingly, the case is REMANDED to the AOJ for the 
following action:  

1.  The AOJ should make any additional 
reasonable attempts which are necessary 
to associate with the veteran's claims 
folder records which were previously 
contained in it.  Such attempts might 
cover the veteran's October 1994 RO 
hearing transcript and all other records 
which are not contained in the claims 
folder, but which are mentioned in 
records contained in the claims folder.  

2.  A VA psychiatric examination should 
be conducted.  The examiner should 
examine the veteran, review her claims 
folder, and identify any psychiatric 
disorders that are present.  If one or 
more psychiatric disorders are 
diagnosed, the examiner should express 
an opinion as to whether any such 
disorder is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) related to the veteran's 
military service, or whether such a 
relationship is unlikely (i.e., less 
than a 50-50 probability).  If the 
examiner believes that PTSD is an 
appropriate diagnosis, the examiner must 
specify the stressor(s) responsible for 
that condition.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The report of the 
examination should be associated with 
the veteran's claims folder.

3.  The AOJ should address and provide 
the veteran with law and regulations 
pertaining to timeliness and adequacy of 
substantive appeal, in conjunction with 
the matter of an effective date prior to 
November 23, 2002 for a total disability 
rating based upon individual 
unemployability due to service-connected 
disabilities.

4.  The AOJ should consider the 
veteran's low back strain disability in 
light of the new provisions of 
38 C.F.R. § 4.71, Diagnostic Code 5293 
(2003) and provide such provisions to 
the veteran.  

5.  In the course of the above actions, 
the veteran should be sent appropriate 
notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)), as recently interpreted in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007 (Fed. Cir. Sept. 22, 2003).

If upon completion of the above action the claims remain 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


